Buchanan, J.
The plaintiffs are holders of two notes of defendants, made payable to their own order, and by themselves endorsed in blank, which were protested at maturity for non-payment.
The defendants, by their answer, admitted their signatures, and pleaded “ failure of consideration,” without any specification, either of the consideration of these notes, or of the time, place or circumstances of its failure.
We agree with the District Court, that this plea is too vague to authorize the admission of proof upon it. Pargoud v. Guise, 6 La. 77.
The appellees have asked for damages, as for a frivolous appeal. But we have doubts whether this is a case for the application of such a penalty. We must infer from the bill of exceptions, that some sort of evidence was offered by defendants, which was ruled out, solely by reason of the insufficiency of the plea.
Judgment affirmed, with costs.